CERTIFICATE OF AMENDMENT TO CERTIFICATE OF LIMITED PARTNERSHIP OF RFMC TACTICAL ADVISORS FUND, LP It is hereby certified that: FIRST: The name of the limited partnership (hereinafter called the “Partnership”) is RFMC Tactical Advisors Fund, LP SECOND: A Certificate of Limited Partnership of the Partnership, a Delaware limited partnership, was filed on January 24, 1986 in the Office of the Secretary of State of the State of Delaware. THIRD: Pursuant to provisions of Section 17-202, Title 6, Delaware Code, the Certificate of Limited Partnership is amended as follows: Article 1 of the Certificate of Limited Partnership of the Partnership is deleted in its entirety and amended to read as follows: “The name of the limited partnership is Bridgeton Tactical Advisors Fund, LP” Article 3 of the Certificate of Limited Partnership of the Partnership is amended to read as follows: “The name and address of the general partner is as follows: “Bridgeton Fund Management, LLC 7535 Windsor Drive, Suite 205 Allentown, Pennsylvania 18195” IN WITNESS WHEREOF, the undersigned has executed this Certificate of Amendment of the Partnership this 1st day of March, 2011. RUVANE FUND MANAGEMENT CORPORATION, a general partner By: /s/ Robert L. Lerner Name: Robert L. Lerner Title: Chief Executive BRIDGETON FUND MANAGEMENT, LLC, a general partner By: /s/ Stephen J. Roseme Name: Stephen J. Roseme Title: Authorized Person
